Citation Nr: 1713283	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for a Muscle Group V injury, described as status-post right bicep strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans Affairs (VA) Regional office (RO) in Oakland, California.  

This claim has been previously remanded by the Board in December 2013, December 2014, and November 2015.

As is discussed in the below decision, the Board finds that the Veteran's disability is better rated under Diagnostic Code 5305, as an injury to Muscle Group V.  As such, it has recharacterised the issue on appeal above to reflect its decision.  


FINDING OF FACT

The Veteran's superficial injury to Muscle Group V, specifically the bicep, is manifested by occasional fatigue and fatigue-pain; he does not have any associated neurological symptoms resulting in incomplete paralysis.  


CONCLUSION OF LAW

The criteria for a compensable rating for a Muscle Group V injury, described as status-post right bicep strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.321, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5305, 4.124a, Diagnostic Codes 8205-8719 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in December 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none. 

The Board observes that the Veteran is yet to be provided with an electromyogram, as was suggested in its prior remand.  However, the Board finds that a further remand for such testing would not be helpful at this point.  As is discussed in more detail below, even presuming that the Veteran's neurological symptoms can be attributed in all or in part to his right bicep injury, there is no evidence that they would result in a compensable rating at this time.  Therefore, any further delay in the adjudication of this claim for such testing would be futile.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Rating

The Veteran is presently service connected for residuals of a right bicep injury.  He asserts that he is entitled to a compensable rating for that disability.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's right bicep injury residuals, entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's residuals of a right bicep injury are presently rated under Diagnostic Code 5202, which compensates for other impairments of the humerus, including loss of head (flail shoulder), nonunion (false flail joint), fibrous union, recurrent dislocation of the scapulohumeral joint, and malunion with marked or moderate deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016).  For reasons discussed in more detail below, the Board finds that this is not the most appropriate Diagnostic Code under which to rate the Veteran's present disability, as he does not presently have any such pathology.  Neither does his pathology support a rating under any of the other Diagnostic Codes pertaining to musculoskeletal injuries of the arm or shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2016).

On the contrary, the Board finds that the Veteran's residuals of a right bicep injury should be rated under Diagnostic Code 5305, which compensates for injuries to Muscle Group V, specifically, the flexor muscles of the elbow, including the biceps.  

Evaluations of muscle injuries and their residuals are based on assessment of the impact of function of the muscle groups affected.  Under DC 5305, ratings of 0, 10, 30, and 40 percent are assigned for slight, moderate, moderately severe, and severe Group V muscle injury of the dominant hand, respectively.  38 C.F.R. § 4.73, Diagnostic Code 5305 (2016).  Here, the Veteran is right-handed and as such, major, as opposed to minor, disability ratings are applicable.  38 C.F.R. § 4.69 (2016).

Determinations as to the severity of the condition are based on the type of injury, the history and complaints of the Veteran, and objective findings.  As is relevant here, in order to warrant a compensable rating, a disability that is "moderate" in nature must be shown.  Under 38 C.F.R. § 4.56(d)(3), a "moderately severe" muscle injury contemplates the following:
* A type of injury that is characterized by a "through and through" or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection;
* A history characterized by a service department record or other evidence of in-service treatment for the wound, with consistent complaints or one or more of the cardinal signs and symptoms of muscle disability (to include loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles; and/or
* Objective findings such as exit scars (if present), some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

After a careful review of the evidence of record, the Board finds that the Veteran's disability does not warrant a compensable rating.  Specifically, the Board notes that the Veteran never received any type of penetrating wound that would require his muscle injury to be rated at any more than a slight injury.  His injury has been generally shown to be well healed.  There are no major signs or symptoms of a muscle disability, no fascial defect, no atrophy, or impaired tonus.  There is no impairment of function and no retained fragments.  Strength and endurance is generally full, with some occasional fatigue in the right bicep.  Further he has no evidence of skeletal impairments, and complete range of motion.  Essentially, he presents at all times with generally mild symptoms of a slight muscle injury.  

Particularly, a review of the Veteran's service treatment records indicates that in April 1972, the Veteran sustained trauma to the upper inner aspect of the right arm while lifting boxes.  The arm was placed in a sling with no subsequent follow ups.  No indication of a penetrating or through-and-through  wound was recorded.  On separation, he had full power and range of motion of the right arm with no impairments.  Upon separation he reported the arm going to sleep in cold weather and when doing work with a hammer, as well as numb pain in the arm.  In October 1973, he was assigned a non-compensable rating for residuals of that injury.  

Private medical records show that the Veteran underwent a carpal tunnel release in his right hand in March 2008.  

A VA examination conducted in January 2011.  The Veteran stated that at the time of his injury, he did not sustain an injury to the skin, but rather a contusion around the right bicep muscle.  He reported some residual pain at times following the injury, but denied any residual pain at the time of the examination.  The examiner stated that the Veteran's symptoms of numbness of the ulnar side of the right hand was due to ulnar compression neuropathy of the elbow (cubital tunnel syndrome).  Bicep bulk was normal.  No tenderness or local pain was reported.  He was able to use his hand for all activities.  Range of motion was full and normal.  All motion was pain free.  Muscle strength was normal.  The examiner stated that, although the Veteran felt his numbness was due to his bicep injury, it was more likely the result of cubital tunnel syndrome, which is not caused by a bicep injury.  

A January 2014 VA examination was conducted, per the Board's order, so that further elaboration on any possible neurological symptoms could be addressed.  The examiner reported that the Veteran injured his right bicep in the service, developing pain and swelling in the medial aspect of the muscle.  He was treated conservatively and states that he has improved.  He reported some pain, as well as numbness and immobility, located in the lateral or ulnar aspect, but no other symptoms.  He had some numbness in his hands, which the examiner noted was likely due to his carpal tunnel syndrome.  The examiner noted that his reported injury was to Muscle Group V.  No scars were found.  No effect on muscle substance or function was found.  Symptoms included occasional lowered threshold of fatigue, and occasional fatigue-pain in the bicep.  Muscle strength was 5/5.  No atrophy was noted.  

Because the January 2014 examiner did not explicitly address any possible neurological abnormalities, the Board requested an addendum opinion.  In February 2015, the January 2014 examiner provided an opinion stating that it is less likely than not that the Veteran currently has any neurological abnormalities as a result of this right bicep injury.  Specifically, although the Veteran reported pain at times, burning sensation, and numbness of the ulnar aspect or lateral aspect of the right arm in recent years, his separation examination did not suggest any such symptoms, suggesting no chronicity of the condition.  Further, the Veteran underwent carpal tunnel release in 2008, which was more than 30 years after discharge and the January 2011 examiner also found ulnar neuropathy to be unrelated to any injury during service.  The impression was that the injury to the right bicep was healed with normal examination as noted.  There was insufficient objective evidence that the Veteran has any neurological condition as a result of his service-connected right biceps condition.  

A subsequent July 2015 addendum opinion also stated that it was less likely that the Veteran had any neurological symptoms associated with his right bicep injury, and reiterated the rationale provided in February of that year.  It also noted that further testing could not be accomplished.  

A January 2016 examination addressed any possible symptoms affecting the shoulder.  The examiner found no current diagnoses pertaining to the shoulder.  The examiner stated that the Veteran did not likely have any neurological conditions as a result of his service-connected right bicep condition.  As a rationale, the examiner stated that there was no evidence of a shoulder disability, the result of his bicep injury, and that the Veteran did not report any burning in his right hand and fingers at that time.  

Collectively, the Board finds that the evidence, at its most liberal interpretation, supports a noncompensable rating for a slight injury to Muscle Group V, specifically, the bicep muscle.  

The Board has considered whether a separate compensable rating for any possible neurological symptoms associated with his slight injury to the bicep, but finds that such a rating would be inappropriate.  Here, the Board acknowledges the Veteran's statements that he experiences numbness in his right hand.  However, all of the applicable opinions to date have attributed his neurological symptoms to diagnosed carpal tunnel syndrome and cubital tunnel syndrome.  There is no objective evidence in the record that he has a neurological disability related to his muscle group injury.  

Further, the Board observes that, even if he did suffer from a neurological impairment the result of his bicep injury, he would not be entitled to a compensable rating anyway.  For a neurological condition such as neuralgia or neuritis to be compensable, evidence must show, at the very least, partial paralysis of the applicable extremity.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205-8719 (2016).  Here, the Veteran has no evidence of paralysis of his right arm or hand, either complete or partial, but rather some mild numbness.  He has full use of his right upper extremity with full muscle strength, complete range of motion, and good coordination.  There is, essentially, no evidence of record, on which the Board could assign a rating for neurological symptoms, even if they were found to exist secondary to his bicep injury.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this matter, the Board is satisfied that the Veteran's residuals of a right bicep injury are adequately considered by the diagnostic code addressing muscle group injuries.  However, even presuming to the contrary, the Board observes that there is no indicia of an exceptional or unusual disability picture that would warrant such a referral.  The Veteran is employed and, despite his various complaints, has not reported any marked interference with employment or frequent periods of hospitalization.  Rather, he maintains complete control over his right arm, with full muscle strength and range of motion.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is not service connected for any other disabilities at this time.  Therefore, such consideration does not apply in this matter.  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

In sum, the Board finds that the Veteran's right bicep injury should be rated noncompensable under C.F.R. § 4.73, Diagnostic Code 5305, which provides for residuals of a slight injury to Muscle Group V.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2016)


ORDER

Entitlement to a compensable rating for a Muscle Group V injury, described as status-post right bicep strain is denied.  



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


